department of the treasury internal_revenue_service washington d c o f f ic e o f c h ief c o u n sel number info release date uil date conex123152-02 cc tege b2 attention dear this letter responds to your inquiry dated date to the national director of legislative affairs on behalf of your constituent you ask whether is eligible to receive nontaxable benefits from his employer for commuting by car pool to his place of employment definition of a qualified_transportation_fringe benefit qualified_transportation_fringe_benefits include transportation provided by an employer to its employee for a commuter_highway_vehicle if such travel is between the employee’s residence and place of employment eg van pool transportation any transit_pass qualified_parking sec_132 qualified_transportation_fringe_benefits are excluded from an employee’s gross_income and from wages for employment_tax purposes sec_132 sec_3121 sec_3306 sec_3401 the amount that may be excluded from gross_income for van pool transportation is dollar_figure per month1 sec_132 the employer may the amount of dollar_figure is the aggregate monthly benefit for transit passes and transportation by commuter highway vehicles provide the monthly benefit in a pretax manner by allowing the employee to elect to receive either taxable compensation or a qualified_transportation_fringe benefit which would be excluded from the employee’s gross_income or wages sec_132 van pool transportation as a qualified_transportation_fringe benefit van pool transportation consists of employer-operated and employee-operated van pools and private or public transit-operated van pools the benefit an employee receives from using one of these van pools may be considered a qualified_transportation_fringe benefit if the van pool vehicle meets the definition of a commuter_highway_vehicle as defined in sec_132 a commuter_highway_vehicle is any highway vehicle with a seating capacity of a minimum of six adults excluding the driver and having percent of its mileage used for a transporting employees who travel between their residences and their place of employment and b transporting at least half of the vehicle’s adult seating capacity excluding the driver eg in a six passenger_vehicle at least three adult passengers and the driver must be traveling in the vehicle three types of van pool transportation the treasury regulations classifies van pool transportation into three types employer- operated employee-operated and private or public transit-operated van pools employer-operated van pool the employer purchases or leases vans to enable employees to commute together to the employer’s place of business alternatively the employer may contract with a third party to provide van transportation if a van meets the definition of a commuter_highway_vehicle then the value of an employer-operated van pool used by an employee is a nontaxable qualified_transportation_fringe benefit sec_1_132-9 q a-21 b employee-operated van pool the employees independent of their employer operate a van to commute to their places of employment if a van meets the definition of a commuter_highway_vehicle then the employer’s cash reimbursement to employees for expenses_incurred in an employee-operated van pool is a nontaxable qualified_transportation_fringe benefit sec_1_132-9 q a-21 c a private or public transit-operated van pool a person operates a commuter_highway_vehicle for the business of transporting persons for compensation or hire an employer may reimburse as a qualified_transportation_fringe benefit the cost an employee incurs for commuting in such a van pool however the special rules for cash reimbursement for transit passes and the substantiation requirements for cash reimbursements apply sec_1_132-9 q a-16 q a-21 d an employee’s use of a nonqualified van pool vehicle is taxable if a van pool vehicle does not comply with the definition of a commuter_highway_vehicle then the value of the benefit or reimbursement of costs to the employee by the employer is not a qualified_transportation_fringe benefit consequently this amount is included in the employee’s gross_income for income_tax purposes and wages for employment_tax purposes generally according to sec_1_61-21 an employee must include in gross_income the amount by which the fair_market_value of the fringe benefit exceeds the total amount the employee paid for the benefit and the amount if any specifically excluded from gross_income under a section of the internal_revenue_code under sec_1_61-21 the fair_market_value of a fringe benefit is based on all the facts and circumstances if you would like further assistance please contact me or at sincerely mary oppenheimer assistant chief_counsel exempt_organizations employment_tax government entities
